                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

JAMES WILSON,                                          )
                                                       )
                               Petitioner,             )
                                                       )
                          v.                           )        No. 2:19-cv-00088-JPH-MJD
                                                       )
WARDEN,                                                )
                                                       )
                               Respondent.             )

                         ORDER DISCUSSING PENDING MOTIONS

                                             I.
        On November 18, 2019, the petitioner moved for leave to use original record from the

United States District Court on § 2254 Appeal. The motion asserts that a certificate of appealability

has been issued in this case and that the petitioner has been granted leave to proceed in forma

pauperis. Neither of these assertions are true. The Court denied a certificate of appealability when

it denied the petitioner’s petition as an unauthorized successive petition. Dkt. 4. Therefore, the

motion, dkt. [20], is denied.

                                               II.
        The petitioner seeks leave to proceed on appeal without prepayment of the appellate fees

of $505.00. An appeal may not be taken in forma pauperis if the trial court certifies that the appeal

is not taken in good faith. 28 U.S.C. § 1915; see Coppedge v. United States, 369 U.S. 438 (1962).

“Good faith” within the meaning of § 1915 must be judged by an objective, not a subjective,

standard. See id. At this time, there is no objectively reasonable argument the petitioner could

present to argue that the disposition of his habeas petition was erroneous. His petition is successive

and he has not received permission from the Seventh Circuit to pursue it. In pursuing an appeal,

therefore, the plaintiff “is acting in bad faith . . . [because] to sue in bad faith means merely to sue



                                                   1
on the basis of a frivolous claim, which is to say a claim that no reasonable person could suppose

to have any merit.” Lee v. Clinton, 209 F.3d 1025, 1026 (7th Cir. 2000). Accordingly, his appeal

is not taken in good faith, and for this reason his request for leave to proceed on appeal in forma

pauperis, dkt. [21], is denied.

SO ORDERED.

Date: 11/21/2019




Distribution:

JAMES WILSON
139229
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
Electronic Service Participant - Court Use Only




                                                2
